Citation Nr: 1325514	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  07-01 782	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cardiovascular disorder other than coronary artery disease and essential hypertension, to include as secondary to shell fragment wound residuals and/or essential hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969, with service in the Republic of Vietnam from January 1968 to February 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over his claim was subsequently transferred to the RO in Detroit, Michigan.

The Veteran testified at a Decision Review Officer hearing at the RO in January 2008.  He was also afforded a videoconference hearing at the RO in May 2009 before the undersigned.  Transcripts of both proceedings are of record.

In September 2009, November 2011 and February 2013, the Board remanded the appeal for additional development.  

Although the Veteran has claimed service connection for endocarditis, the scope of a claim may include other diagnoses that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the issue of entitlement to service connection for hypertension was separately adjudicated and denied in the March 2006 rating decision, and the Veteran did not timely disagree with that denial despite filing a notice of disagreement with the contemporaneous, yet separately adjudicated, claim for endocarditis.  Therefore, hypertension is excluded from the appeal before the Board.  See Clemons, 23 Vet. App. at 8-9 (distinguishing Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)).  Additionally, the Veteran was awarded service connection for coronary artery disease during the course of the appeal and, consequently, this aspect of his claim has been granted in full and is likewise not contemplated in the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Lastly, correspondence from the Veteran reflects his contention that his cardiovascular disorder is secondary to his shrapnel wound to the right leg.  See September 2008 E-mail.  Thus, the issue has been modified as reflected on the first page of this decision.


FINDING OF FACT

On June 25, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal concerning his entitlement to service connection for a cardiovascular disorder other than coronary artery disease and essential hypertension was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a cardiovascular disorder other than coronary artery disease and essential hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

As noted above, in June 2013, the Veteran submitted correspondence to VA indicating his request to withdraw his appeal of the issue of entitlement to service connection for a cardiovascular disorder other than coronary artery disease and essential hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal is dismissed.




		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


